[Cite as Whalen v. T.J. Automation, Inc., 2019-Ohio-1279.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               HENRY COUNTY




JILLIAN WHALEN ET AL.,

        PLAINTIFFS-APPELLANTS,                               CASE NO. 7-18-27

        v.

T.J. AUTOMATION, INC. ET AL.,                                OPINION

        DEFENDANTS-APPELLEES.




                  Appeal from Henry County Common Pleas Court
                            Trial Court No. 17CV0100

                                     Judgments Affirmed

                              Date of Decision: April 8, 2019




APPEARANCES:

        Paul W. Flowers for Appellants

        J. Alan Smith for Appellees, Tracy and Amy Hammersmith

        Paul D. Eklund for Appellee, T.J. Automation, Inc.
Case No. 7-18-27


PRESTON, J.

          {¶1} Plaintiffs-appellants, Jillian Whalen (“Whalen”), individually and in

her capacity as Administrator of the Estate of Jackson Spees (“Jackson”), appeal the

March 16 and August 2, 2018 judgments of the Henry County Court of Common

Pleas granting the motions for summary judgment of defendants-appellees, T.J.

Automation, Inc. (“T.J. Automation”) and Tracy and Amy Hammersmith (“Tracy”

and “Amy”) (collectively the “Hammersmiths”). For the reasons that follow, we

affirm.

          {¶2} T.J. Automation manufactures machines that bend tubing for a variety

of mechanical and automotive products. (Doc. No. 70, Tracy’s May 15, 2018 Depo.

at 11). Tracy is the president of T.J. Automation. (Id. at 9). His wife, Amy, serves

as T.J. Automation’s Director of Human Resources and Finance. (Doc. No. 71,

Amy’s May 15, 2018 Depo. at 11).

          {¶3} On June 16-17, 2017, T.J. Automation hosted a party on its premises in

Archbold, Henry County, Ohio to celebrate its 20th anniversary. (See Doc. No. 36,

Plaintiffs’ Exs. C, D). The 20th anniversary party was a private function for T.J.

Automation, its employees, and their families. (See id., Plaintiffs’ Ex. D). Amy

was primarily responsible for planning the party, which featured a wide range of

activities including a cornhole tournament, “inflatables,” face painting, and a live-

band performance on the evening of June 17. (Doc. No. 70, Tracy’s May 15, 2018


                                          -2-
Case No. 7-18-27


Depo. at 12-13); (Doc. No. 71, Amy’s May 15, 2018 Depo. at 12); (Doc. No. 36,

Plaintiffs’ Exs. B, C).   Food and alcoholic beverages were also provided to

attendees. (See Doc. No. 36, Plaintiffs’ Exs. C, K).

       {¶4} At the time of the 20th anniversary party, Jonathan Spees (“Spees”),

Jackson’s father, was employed by T.J. Automation as a “[m]achine builder, fixture

builder.” (Doc. No. 69, Spees’s May 15, 2018 Depo. at 14). On June 17, 2017,

five-year-old Jackson accompanied Spees to the anniversary party along with

Spees’s then-girlfriend, Sierra Kennedy (“Kennedy”). (Id. at 25). Once they arrived

at the party, Spees supervised Jackson as Jackson waded in the water of a retention

pond located on the property. (Id. at 30). Although T.J. Automation did not

ordinarily permit swimming in the retention pond, various water toys, including an

inflatable raft owned by the Hammersmiths, were placed in and around the pond

during the anniversary party and multiple children were openly swimming and

wading in the water. (See Doc. No. 36, Plaintiffs’ Exs. A, F, G, I); (See Doc. No.

69, Spees’s May 15, 2018 Depo. at 60-65, 68); (See Doc. No. 71, Amy’s May 15,

2018 Depo. at 26, 32); (See Doc. No. 72, Kennedy’s May 15, 2018 Depo. at 16).

       {¶5} After spending approximately one and a half hours traveling back and

forth between the retention pond, the “bouncy houses,” and the food service tables,

Spees and Kennedy left Jackson playing in the pond to sit beneath the shade of a

tent situated approximately 30 to 40 feet from where Jackson was playing. (See


                                        -3-
Case No. 7-18-27


Doc. No. 69, Spees’s May 15, 2018 Depo. at 30, 69). According to Spees, Jackson

was wading in water up to his “[k]nee area,” and Spees instructed Jackson not to go

into the water any further. (Id. at 68-69). Within five minutes of sitting down under

the tent, Spees and Kennedy lost sight of Jackson. (Id. at 70). They then began

searching for Jackson. After searching throughout the inflatables, campers, and

other structures on the premises, Spees and a handful of other partygoers entered

the pond to search for Jackson. (Id. at 70-73). Eventually, approximately 10 to 15

minutes after losing sight of Jackson, Spees discovered Jackson’s body submerged

in roughly 3 to 4 feet of water. (Id. at 51, 73). Although attempts were made to

resuscitate Jackson, he was later pronounced dead. Drowning was established as

the likely cause of Jackson’s death.

       {¶6} On August 21, 2017, Whalen filed a complaint against T.J. Automation,

Spees, an unnamed corporation, and various John and Jane Does. (Doc. No. 1).

Whalen’s complaint asserted claims of negligence and recklessness against T.J.

Automation and Spees. (Id.). The complaint also set out a claim against the

unnamed corporation asserting that the corporation negligently contributed to

Jackson’s death by failing to follow various sections of the Ohio Revised Code

applicable to the rental of amusement park equipment. (Id.). T.J. Automation filed

its answer to Whalen’s complaint on September 20, 2017. (Doc. No. 4).




                                         -4-
Case No. 7-18-27


         {¶7} On January 2, 2018, Whalen filed a motion for leave to file an amended

complaint in order to add the Hammersmiths as new party defendants and to include

a newly discovered claim of spoliation of evidence against T.J. Automation. (Doc.

No. 20). While Whalen’s motion for leave was pending, T.J. Automation filed a

motion for summary judgment on January 29, 2018.              (Doc. No. 24).     T.J.

Automation made several arguments in support of its motion for summary

judgment. First, T.J. Automation argued that because Jackson was engaged in a

recreational activity, swimming, before his death, the recreational activity doctrine

barred Whalen’s claims of negligence. (Id.). Furthermore, T.J. Automation argued,

because the recreational activity doctrine applied, Whalen was required to present

evidence that T.J. Automation intentionally or recklessly caused Jackson’s death,

and the record was devoid of such evidence.         (Id.).   In the alternative, T.J.

Automation argued that it was shielded from liability for negligence under R.C.

1533.181, Ohio’s statutory recreational user immunity. (Id.). In addition, T.J.

Automation contended that the attractive nuisance doctrine did not apply because

Jackson was not a trespasser in the retention pond at the time of his death. (Id.).

Finally, T.J. Automation argued that it was not vicariously liable under the doctrine

of respondeat superior for Spees’s role in causing Jackson’s death because Spees

was not acting within the scope of his employment at the time of Jackson’s death.

(Id.).


                                         -5-
Case No. 7-18-27


       {¶8} On January 29, 2018, the same day that T.J. Automation filed its motion

for summary judgment, the trial court granted Whalen’s motion for leave to file an

amended complaint. (Doc. No. 25). On February 5, 2018, Whalen filed an amended

complaint. (Doc. No. 27). The amended complaint added the Hammersmiths, in

their individual capacities, as new party defendants. (Id.). The amended complaint

asserted various negligence claims against the Hammersmiths as well as a claim for

spoliation of evidence. (Id.). The claim of spoliation of evidence was also asserted

as a new claim against T.J. Automation. (Id.). Whalen’s spoliation of evidence

claim arose from the apparent destruction of the Hammersmiths’ inflatable raft,

which was located in or around the retention pond on June 17, 2017. (See id.). In

all other respects, the amended complaint preserved in their entirety the claims

against T.J. Automation contained in Whalen’s original complaint. (See id.). On

February 16, 2018, T.J. Automation filed its answer to Whalen’s amended

complaint. (Doc. No. 34). On February 23, 2018, the Hammersmiths filed their

answer to Whalen’s amended complaint. (Doc. No. 37).

       {¶9} On February 8, 2018, T.J. Automation filed a motion requesting that its

January 29, 2018 motion for summary judgment be “referenced and reincorporated

as against [Whalen’s] * * * Amended Complaint.” (Doc. No. 31). On February 22,

2018, Whalen filed her memorandum in opposition to T.J. Automation’s motion for




                                        -6-
Case No. 7-18-27


summary judgment. (Doc. No. 36). On March 2, 2018, T.J. Automation filed its

reply to Whalen’s memorandum in opposition. (Doc. No. 38).

       {¶10} On March 16, 2018, the trial court granted T.J. Automation’s motion

for summary judgment.       (Doc. No. 42).     The trial court concluded that the

recreational activity doctrine barred Whalen’s negligence claims against T.J.

Automation, that T.J. Automation did not intentionally or recklessly cause Jackson’s

death, that the attractive nuisance doctrine did not apply because Jackson was not a

trespasser, and that T.J. Automation was not vicariously liable for Spees’s tortious

conduct, if any, under the doctrine of respondeat superior. (Id.). Finally, the trial

court observed that because T.J. Automation’s motion for summary judgment did

not request summary judgment as to Whalen’s later-added claim of spoliation of

evidence, Whalen’s spoliation of evidence claim against T.J. Automation remained

outstanding. (Id.).

       {¶11} On May 29, 2018, T.J. Automation filed a second motion for summary

judgment with respect to the only remaining claim against it—Whalen’s claim of

spoliation of evidence. (Doc. No. 65). On May 30, 2018, the Hammersmiths filed

a motion for summary judgment as to all claims asserted against them by Whalen

in her amended complaint. (Doc. No. 67).

       {¶12} On June 18, 2018, Whalen filed a memorandum in opposition to T.J.

Automation’s second motion for summary judgment. (Doc. No. 97). In addition,


                                         -7-
Case No. 7-18-27


Whalen’s memorandum in opposition also included a motion requesting that the

trial court reconsider its March 16, 2018 decision granting T.J. Automation’s first

motion for summary judgment.           (Id.).   Finally, Whalen’s memorandum in

opposition also included a request for “other alternative judicial relief,” specifically

a request that a decision on T.J. Automation’s second motion for summary judgment

be continued to allow for further discovery. (Id.). In support of her request for a

continuance to conduct additional discovery, Whalen attached to her memorandum

in opposition an affidavit executed by her trial counsel. (Id., Plaintiffs’ Ex. F). On

July 5, 2018, T.J. Automation filed its reply to Whalen’s memorandum in opposition

to its second motion for summary judgment. (Doc. No. 125). That same day, T.J.

Automation filed its memorandum in opposition to Whalen’s motion for

reconsideration and “alternative judicial relief.” (Doc. No. 126). On July 12, 2018,

Whalen filed a reply to T.J. Automation’s memorandum in opposition to her motion

for reconsideration and “alternative judicial relief.” (Doc. No. 140).

       {¶13} In addition, on June 18, 2018, Whalen filed a memorandum in

opposition to the Hammersmiths’ motion for summary judgment. (Doc. No. 98).

In her memorandum in opposition, Whalen also requested that the trial court “stay

any decision under Civil Rule 56(F) until the discovery process concludes.” (Id.).

In contrast to her request for a continuance with respect to T.J. Automation’s second

motion for summary judgment, Whalen did not attach an affidavit explaining why


                                          -8-
Case No. 7-18-27


she could not fully oppose the Hammersmiths’ motion for summary judgment

without additional discovery to her request for a continuance of a decision on the

Hammersmiths’ motion for summary judgment.               On June 22, 2018, the

Hammersmiths filed both a reply to Whalen’s memorandum in opposition to their

motion for summary judgment and a memorandum in opposition to Whalen’s

request for a continuance under Civ.R. 56(F). (Doc. No. 111).

       {¶14} On August 2, 2018, the trial court granted T.J. Automation’s second

motion for summary judgment. (Doc. No. 152). That same day, the trial court

granted the Hammersmiths’ motion for summary judgment. (Doc. No. 153). The

trial court concluded that the recreational activity doctrine barred Whalen’s

negligence claims against the Hammersmiths, that the attractive nuisance doctrine

did not apply because Jackson was not a trespasser, and that Whalen failed to

establish the elements of a claim of spoliation of evidence because the raft that had

allegedly been destroyed was located and made available to Whalen subsequent to

the filing of her amended complaint. (Id.).

       {¶15} On August 27, 2018, Whalen filed a notice of appeal. (Doc. No. 158).

Whalen raises three assignments of error for our review. Because they concern

related issues, we will address Whalen’s first and second assignments of error

together, followed by her third assignment of error.




                                        -9-
Case No. 7-18-27


                             Assignment of Error No. I

       The trial court erred, as a matter of law, by granting summary
       judgment upon Plaintiff-Appellant’s wrongful death and
       survivorship    claims    against    Defendant-Appellee,   T.J.
       Automation, Inc. [Journal Entries dated March 16, 2018, and
       August 2, 2018]

                            Assignment of Error No. II

       The trial court erred, as a matter of law, by granting summary
       judgment upon Plaintiff-Appellant’s wrongful death and
       survivorship claims against Defendant-Appellees, Tracey and
       Amy Hammersmith. [Journal Entry dated August 2, 2018]

       {¶16} In her first and second assignments of error, Whalen argues that the

trial court erred by granting T.J. Automation’s and the Hammersmiths’ motions for

summary judgment. Specifically, Whalen argues that the trial court erred by

granting T.J. Automation’s and the Hammersmiths’ motions for summary judgment

because the recreational activity doctrine does not apply under the particular facts

of this case. In addition, Whalen argues that even if the recreational activity doctrine

does apply to this case, there exists a genuine issue of material fact whether T.J.

Automation and the Hammersmiths recklessly caused Jackson’s death. Finally,

Whalen argues that the trial court erred by concluding that T.J. Automation could

not be held vicariously liable for Spees’s potential tortious conduct under the




                                         -10-
Case No. 7-18-27


doctrine of respondeat superior despite the fact that Jackson’s death occurred at a

company party from which T.J. Automation expected to derive a business benefit.1

        {¶17} We review a decision to grant summary judgment de novo. Doe v.

Shaffer, 90 Ohio St. 3d 388, 390 (2000). “De novo review is independent and

without deference to the trial court’s determination.” ISHA, Inc. v. Risser, 3d Dist.

Allen No. 1-12-47, 2013-Ohio-2149, ¶ 25, citing Costner Consulting Co. v. U.S.

Bancorp, 195 Ohio App. 3d 477, 2011-Ohio-3822, ¶ 10 (10th Dist.). Summary

judgment is proper where there is no genuine issue of material fact, the moving party

is entitled to judgment as a matter of law, and reasonable minds can reach but one

conclusion when viewing the evidence in favor of the non-moving party, and the

conclusion is adverse to the non-moving party. Civ.R. 56(C); State ex rel. Cassels

v. Dayton City School Dist. Bd. of Edn., 69 Ohio St. 3d 217, 219 (1994).

        {¶18} “The party moving for summary judgment has the initial burden of

producing some evidence which demonstrates the lack of a genuine issue of material

fact.” Carnes v. Siferd, 3d Dist. Allen No. 1-10-88, 2011-Ohio-4467, ¶ 13, citing

Dresher v. Burt, 75 Ohio St. 3d 280, 292 (1996). “In doing so, the moving party is

not required to produce any affirmative evidence, but must identify those portions

of the record which affirmatively support his argument.” Id., citing Dresher at 292.

“The nonmoving party must then rebut with specific facts showing the existence of


1
 Whalen does not appeal the trial court’s grant of summary judgment as to her attractive nuisance claims or
her claims of spoliation of evidence.

                                                  -11-
Case No. 7-18-27


a genuine triable issue; he may not rest on the mere allegations or denials of his

pleadings.” Id., citing Dresher at 292 and Civ.R. 56(E).

       {¶19} Material facts are those facts “‘that might affect the outcome of the

suit under the governing law.’” Turner v. Turner, 67 Ohio St. 3d 337, 340 (1993),

quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505 (1986).

“Whether a genuine issue exists is answered by the following inquiry: [d]oes the

evidence present ‘a sufficient disagreement to require submission to a jury’ or is it

‘so one-sided that one party must prevail as a matter of law[?]’” Id., quoting

Anderson at 251-252.

       {¶20} We turn first to Whalen’s argument that the trial court erred by

concluding that the recreational activity doctrine barred her negligence claims

against T.J. Automation and the Hammersmiths.            “‘“[I]n order to establish

actionable negligence, one seeking recovery must show the existence of a duty, the

breach of the duty, and injury resulting proximately therefrom.”’”         Drury v.

Blackston, 3d Dist. Allen No. 1-15-39, 2015-Ohio-4725, ¶ 10, quoting Carnes at ¶

14, quoting Strother v. Hutchinson, 67 Ohio St. 2d 282, 285 (1981). “The existence

of a duty in a negligence action is a question of law for the court to decide.” Booth

v. Walls, 3d Dist. Henry No. 7-12-23, 2013-Ohio-3190, ¶ 47, citing Brewster v.

Fowler, 11th Dist. Trumbull No. 99-T-0091, 2000 WL 1566528, *3 (Oct. 13, 2000),

citing Mussivand v. David, 45 Ohio St. 3d 314, 318 (1989). The recreational activity


                                        -12-
Case No. 7-18-27


doctrine is a variation on the doctrine of primary assumption of risk. See Gentry v.

Craycraft, 101 Ohio St. 3d 141, 2004-Ohio-379, ¶ 11; Clark v. Barcus, 5th Dist.

Muskingum No. CT2017-0019, 2018-Ohio-152, ¶ 13; Konet v. Roberts, 11th Dist.

Portage No. 2015-P-0030, 2016-Ohio-1306, ¶ 27; Drury at ¶ 11. “[A] successful

primary assumption of risk defense means that the duty element of negligence is not

established as a matter of law,” and thus, the “defense prevents the plaintiff from

even making a prima facie case” of negligence. Gallagher v. Cleveland Browns

Football Co., 74 Ohio St. 3d 427, 431-432 (1996).

       {¶21} Under the recreational activity doctrine, “‘a plaintiff who voluntarily

engages in a recreational activity or sporting event assumes the inherent risks of that

activity and cannot recover for injuries sustained in engaging in the activity unless

the defendant acted recklessly or intentionally in causing the injuries.’” Ochall v.

McNamer, 10th Dist. Franklin No. 15AP-772, 2016-Ohio-8493, ¶ 34, quoting

Morgan v. Ohio Conference of the United Church of Christ, 10th Dist. Franklin No.

11AP-405, 2012-Ohio-453, ¶ 13, citing Crace v. Kent State Univ., 185 Ohio App. 3d
534, 2009-Ohio-6898, ¶ 13 (10th Dist.), citing Santho v. Boy Scouts of Am., 168
Ohio App. 3d 27, 2006-Ohio-3656, ¶ 12 (10th Dist.). See Marchetti v. Kalish, 53
Ohio St. 3d 95 (1990), paragraph one of the syllabus. “‘No liability attaches for

injuries caused by negligence that occurs during recreational activities.’” Drury at

¶ 11, quoting Taylor v. Mathys, 3d Dist. Union No. 14-04-32, 2005-Ohio-150, ¶ 10,


                                         -13-
Case No. 7-18-27


citing Gentry at ¶ 6, citing Thompson v. McNeill, 53 Ohio St. 3d 102 (1990),

paragraphs one and two of the syllabus, abrogated on other grounds, Anderson v.

Massillon, 134 Ohio St. 3d 380, 2012-Ohio-5711.

       {¶22} “‘The rationale [for the recreational activity doctrine] is that certain

risks are so inherent in some activities that the risk of injury is unavoidable.’”

Ochall at ¶ 34, quoting Crace at ¶ 13, citing Collier v. Northland Swim Club, 35
Ohio App. 3d 35, 37 (10th Dist.1987). “‘[O]nly those risks directly associated with

the activity in question are within the scope of [the recreational activity doctrine].’”

Horvath v. Ish, 134 Ohio St. 3d 48, 2012-Ohio-5333, ¶ 19, quoting Gallagher at 432,

citing Cincinnati Baseball Club Co. v. Eno, 112 Ohio St. 175 (1925). To be covered

under the recreational activity doctrine, “‘the risk must be one that is so inherent to

the * * * activity that it cannot be eliminated.’” Id., quoting Konesky v. Wood Cty.

Agricultural Soc., 164 Ohio App. 3d 839, 2005-Ohio-7009, ¶ 19 (6th Dist.), citing

Westray v. Imperial Pools & Supplies, Inc., 133 Ohio App. 3d 426, 432 (6th

Dist.1999).

       {¶23} Here, when viewing the evidence in a light most favorable to Whalen,

we find that no genuine issue of material fact exists regarding whether Jackson was

engaged in swimming and other water-based recreational activities when he

drowned. In response to Whalen’s interrogatories, Spees explained:




                                         -14-
Case No. 7-18-27


       Upon arrival, [they] took Jackson to the bounce house and to the pond,

       where he joined other children already playing in and near the water’s

       edge. After about ten minutes of playing in the water, [they] took

       Jackson to get some food, and ate at a table under the tent. After

       Jackson finished eating, he returned to the water, where [Spees] was

       watching him.

(Doc. No. 36, Plaintiffs’ Ex. A). Moreover, in deposition, Spees stated that Jackson

waded in the pond “throughout the time period that [they] were there.” (Doc. No.

69, Spees’s May 15, 2018 Depo. at 32). Spees documented three trips Jackson took

into the pond. First, Spees stated that, shortly after arriving at the party, Jackson

waded into the pond up to his ankles. (Id. at 61). Then, after letting Jackson play

in the “bounce houses,” Spees returned with Jackson to the pond where Jackson

waded into the pond up to “shorts level, just below his waist” and “splash[ed] around

in the water.” (Id. at 64-65). Finally, after eating, Spees and Jackson returned to

the pond where Jackson entered the pond up to his “[k]nee area, * * * probably

below his knees.” (Id. at 68). Spees stated that, at that point, he went to sit down

under a tent, which was situated approximately 30 to 40 feet away. (Id. at 69).

Spees remembered instructing Jackson not to “go into the water any farther then

[sic] where he was at.” (Id.). Finally, he stated that the last time he saw Jackson in

the pond before finding his submerged body, Jackson was in the pond “[n]o more


                                        -15-
Case No. 7-18-27


than 10 foot” from the Hammersmiths’ inflatable raft positioned partially on the

shore. (Id. at 48). Spees’s deposition testimony is representative of the substantial

testimony and other evidence regarding Jackson’s activities in and around the pond

on June 17, 2017. Therefore, there is no genuine issue of material fact that Jackson

was engaged in swimming and other water-based recreational activities in the

moments before he drowned.

       {¶24} Jackson’s activities in the retention pond on the day of the anniversary

party are best characterized as “swimming.” “Swimming is a recreational activity.”

Drury, 2015-Ohio-4725, at ¶ 12, citing Estate of Vince v. Estate of Smallwood, 11th

Dist. Trumbull No. 2005-T-0017, 2006-Ohio-1697, ¶ 20. “Drowning is an inherent

risk of swimming.” Salyer v. Brookview Village Condominium Assn., 5th Dist.

Fairfield No. 18-CA-08, 2018-Ohio-2255, ¶ 21, citing Mullens v. Binsky, 130 Ohio

App.3d 64, 70 (10th Dist.1998). See Kinnison v. Ohio State Univ., 10th Dist.

Franklin No. 13AP-501, 2013-Ohio-5715, ¶ 7-11. Thus, Jackson was voluntarily

participating in a recreational activity in the moments preceding his death and his

death was caused by a risk inherent in that activity.

       {¶25} Nevertheless, Whalen argues that the recreational activity doctrine is

inapplicable to the facts of this case and that the trial court erred by concluding that

the doctrine bars her negligence claims against T.J. Automation and the

Hammersmiths. First, Whalen argues that T.J. Automation and the Hammersmiths


                                         -16-
Case No. 7-18-27


“rel[y] heavily upon cases involving torts that were committed by minors, not adults

who had assumed a special duty of supervision.” (Underlining sic.) (Appellants’

Brief at 19). She also suggests that the recreational activity doctrine “does not

preclude a host from being held liable when a special commitment has been

undertaken, but has been carelessly disregarded.” (Id. at 20). Thus, Whalen appears

to argue that T.J. Automation’s and the Hammersmiths’ negligent supervision of

Jackson and the pond area forecloses application of the recreational activity

doctrine.

       {¶26} Whalen’s argument is unpersuasive. “[N]egligent supervision is not

an exception to the [recreational activity doctrine].” Main v. Gym X-Treme, 10th

Dist. Franklin No. 11AP-643, 2012-Ohio-1315, ¶ 15, citing Schnetz v. Ohio Dept.

of Rehab. & Corr., 195 Ohio App. 3d 207, 2011-Ohio-3927, ¶ 47. Moreover, the

defendant’s assumption of responsibility for supervising the plaintiff is immaterial

to application of the recreational activity doctrine. Drury at ¶ 12, citing Kinnison at

¶ 9. Thus, to the extent that T.J. Automation and the Hammersmiths actually

assumed a duty to properly supervise Jackson, their negligent supervision of

Jackson would not render the recreational activity doctrine inapplicable. Instead,

Whalen would need to show that Jackson’s death was due to T.J. Automation’s or

the Hammersmiths’ intentional or reckless failure to provide appropriate




                                         -17-
Case No. 7-18-27


supervision only once they had undertaken to provide it. There was no duty to

undertake to provide such supervision.

       {¶27} Next, Whalen argues that the cases upon which T.J. Automation and

the Hammersmiths rely involve a “young tortfeasor and [a] young victim [who]

were willingly engaged in the [recreational] activity” and are “all easily

distinguished on th[e] basis * * * [that] the party owing the heightened duties * * *

was not participating in the activity.” (Appellants’ Brief at 19). Therefore, Whalen

appears to contend that the recreational activity doctrine cannot be extended to

shield nonparticipants from negligence liability for injuries sustained by participants

in or spectators to a recreational activity.

       {¶28} Whalen’s argument is without merit. “It is clear that courts generally

extend primary assumption of the risk to relieve liability of owners, operators, and

sponsors of recreational activities.” Crace, 185 Ohio App. 3d 534, 2009-Ohio-6898,

at ¶ 20, citing Wilson v. Lafferty Volunteer Fire Dept., 7th Dist. Belmont No. 00

BA 29, 2001 WL 1530952 (Nov. 29, 2001), Bundschu v. Naffah, 147 Ohio App. 3d
105, 2002-Ohio-607 (7th Dist.), Whitaker v. Davis, 12th Dist. Warren No. CA96-

07-060, 1997 WL 30552 (Jan. 27, 1997), Rodriguez v. O.C.C.H.A., 7th Dist.

Mahoning No. 99 C.A. 30, 2000 WL 1486449 (Sept. 26, 2000), and Kline v. OID

Assocs., Inc., 80 Ohio App. 3d 393 (9th Dist.1992). “‘Non-participants involved in

the game may be held to the same standard as participants.’” Id., quoting Rodriguez


                                          -18-
Case No. 7-18-27


at *2, citing Kline at 395-396. See Young v. Eagle, 12th Dist. Clermont No.

CA2016-09-063, 2017-Ohio-7211, ¶ 24 (collecting cases and noting that “other

courts of appeal[s] have extended the primary assumption of risk doctrine to non-

participant defendants”); Drury, 2015-Ohio-4725, at ¶ 2, 12 (shielding a non-

participant supervisor from negligence liability under the recreational activity

doctrine).    Thus, T.J. Automation’s and the Hammersmiths’ status as non-

participant hosts and organizers does not defeat use of the recreational activity

doctrine.

       {¶29} Furthermore, to the extent that Whalen suggests that the recreational

activity doctrine does not apply because Jackson was only five years old at the time

of his death, Whalen’s argument is incorrect. “‘[T]hose entirely ignorant of the risks

of a [recreational activity], still assume the risk * * * by participating in [the activity]

* * *. The law simply deems certain risks as accepted by [the] plaintiff regardless

of actual knowledge or consent.’” Gentry, 101 Ohio St. 3d 141, 2004-Ohio-379, at

¶ 12, quoting Gilles, From Baseball Parks to the Public Arena: Assumption of the

Risk in Tort Law and Constitutional Libel Law, 75 Temple L.Rev. 231, 236 (2002).

Therefore, “in a personal injury action brought for injuries sustained while an

individual is a participant in * * * a * * * recreational activity, the age of the

participant * * * and whether he or she was capable of appreciating the inherent

risks are immaterial.” Id. at ¶ 13. Thus, application of the recreational activity


                                           -19-
Case No. 7-18-27


doctrine is not barred by the fact that Jackson was only five years old or by the fact

that he may have been incapable of appreciating the risks of swimming in the

retention pond. See Drury at ¶ 12.

       {¶30} Finally, Whalen argues that the recreational activity doctrine is

inapplicable because “reasonable minds can conclude that drownings are not an

unavoidable consequence of hosting work events for employees and their families.”

(Appellants’ Brief at 20). Whalen’s argument is unconvincing because she defines

the scope of the “recreational activity” at issue in this case too broadly. Although a

company party may be considered recreational in a general sense, the proper focus

of the analysis in cases such as this is not on whether a particular injury was an

“unavoidable consequence” of attendance at a generic company function. Rather,

recreational activity doctrine analysis should focus on whether an injury resulted

from a risk inherent in a specific sport, game, or activity offered to attendees at the

party. Therefore, Whalen’s argument is without merit because although drowning

may not be an inherent risk at every imaginable company party, it is certainly an

inherent risk at a company party where attendees are invited to participate in water-

based activities and ultimately take part in those water-based activities.

       {¶31} Accordingly, in light of the foregoing, we conclude that the trial court

did not err by holding that the recreational activity doctrine applies to bar Whalen’s

negligence claims against T.J. Automation and the Hammersmiths.


                                         -20-
Case No. 7-18-27


       {¶32} Having concluded that the trial court properly applied the recreational

activity doctrine to bar Whalen’s negligence claims, we now consider whether a

genuine issue of material fact exists regarding whether T.J. Automation or the

Hammersmiths intentionally or recklessly caused Jackson’s death. Whalen does not

argue that T.J. Automation or the Hammersmiths intentionally caused Jackson’s

death. Instead, she argues that there is a genuine issue of material fact concerning

whether T.J. Automation or the Hammersmiths recklessly caused Jackson’s death.

       {¶33} “Recklessness is a high standard.” Lovegrove v. Stapleton, 2d Dist.

Clark No. 2014-CA-96, 2015-Ohio-1669, ¶ 34, citing Rankin v. Cuyahoga Cty.

Dept. of Children & Family Servs., 118 Ohio St. 3d 392, 2008-Ohio-2567, ¶ 37.

“‘Reckless conduct is characterized by the conscious disregard of or indifference to

a known or obvious risk of harm to another that is unreasonable under the

circumstances and is substantially greater than negligent conduct.’” Id., quoting

Anderson, 134 Ohio St. 3d 380, 2012-Ohio-5711, at ¶ 34, citing Thompson, 53 Ohio

St.3d at 104-105, adopting 2 Restatement of the Law 2d, Torts, Section 500, at 587

(1965), and citing Argabrite v. Neer, 2d Dist. Montgomery No. 26220, 2015-Ohio-

125, ¶ 36, quoting Moon v. Trotwood Madison City Schools, 2d Dist. Montgomery

No. 25779, 2014-Ohio-1110, ¶ 21. “‘The difference between reckless misconduct

and conduct involving only such a quantum of risk as is necessary to make it

negligent is a difference in the degree of risk, but this difference of degree is so


                                       -21-
Case No. 7-18-27


marked as to amount substantially to a difference in kind.’” Taylor, 2005-Ohio-

150, at ¶ 15, quoting 2 Restatement of the Law 2d, Torts, Section 500, Comment g

(1965). “‘The actor must be conscious that his conduct will in all probability result

in injury.’” Kurz v. Great Parks of Hamilton Cty., 1st Dist. Hamilton No. C-150520,

2016-Ohio-2909, ¶ 24, quoting O’Toole v. Denihan, 118 Ohio St. 3d 374, 2008-

Ohio-2574, paragraph three of the syllabus. “The consciousness that conduct will

likely cause injury is what distinguishes recklessness from negligence.” Id. at ¶ 25.

       {¶34} “Ordinarily the question of whether conduct was reckless is properly

left for a jury.” Lemaster v. Grove City Christian School, 10th Dist. Franklin No.

16AP-587, 2017-Ohio-8459, ¶ 9, citing Wolfe v. AmeriCheer, Inc., 10th Dist.

Franklin No. 11AP-550, 2012-Ohio-941, ¶ 17, citing Matkovich v. Penn Cent.

Transp. Co., 69 Ohio St. 2d 210, 214 (1982). See Thompson v. Bagley, 3d Dist.

Paulding No. 11-04-12, 2005-Ohio-1921, ¶ 51. “‘Nevertheless, the [Supreme

Court] has not hesitated to find summary judgment appropriate where the facts,

when construed in favor of the nonmoving party, fail to rise to the level of reckless

conduct.’” Lemaster at ¶ 9, quoting Kurz at ¶ 26, citing O’Toole at ¶ 92. See Booth,

2013-Ohio-3190, at ¶ 57.

       {¶35} Here, Whalen argues that T.J. Automation’s and the Hammersmiths’

“unwilling[ness] to provide any professional supervision at all” at the pond creates

a genuine issue of material fact regarding whether T.J. Automation or the


                                        -22-
Case No. 7-18-27


Hammersmiths recklessly caused Jackson’s death.        (Appellants’ Brief at 23).

Whalen’s argument is without merit. Under the particular facts of this case, even

when they are viewed in a light most favorable to Whalen, we cannot say that the

risk of harm posed to Jackson while he played in the retention pond was an

unreasonable one that was substantially greater than the degree of risk associated

with negligent conduct.    As indicated above, for a course of conduct to be

“reckless,” the actor must consciously disregard or be indifferent to a known or

obvious risk. Lovegrove at ¶ 34. Importantly, the risk “‘“must itself be an

unreasonable one under the circumstances.”’” (Emphasis added.) Brown v. Harris,

2d Dist. Montgomery No. 27069, 2017-Ohio-2607, ¶ 24, quoting Thompson, 53
Ohio St. 3d at 105, quoting 2 Restatement of the Law 2d, Torts, Section 500,

Comment a (1965).

      {¶36} Under the circumstances presented, we cannot say that there was an

unreasonable risk that Jackson could drown in the retention pond. Jackson was

brought to the anniversary party by Spees. There is no evidence that Spees was

required to bring Jackson to the party or that Spees had to let Jackson play in the

retention pond. Rather, the evidence suggests that parents voluntarily permitted

their children to play in the retention pond and that each parent assumed

responsibility for watching their own children as they played. Furthermore, the

record contains no evidence suggesting that T.J. Automation or the Hammersmiths


                                       -23-
Case No. 7-18-27


knew of any latent hazards in the pond that would have increased the need for

professional supervision. Moreover, although alcoholic beverages were provided

to the guests, there is no evidence that Spees was overserved or that T.J. Automation

or the Hammersmiths instituted a policy of overserving the guests. Finally, there is

no evidence that T.J. Automation or the Hammersmiths were aware of any

deficiencies Jackson may have had as a swimmer that would have required

supervision in excess of that provided by Spees. Therefore, especially considering

that Spees was monitoring Jackson as he played in the retention pond, the failure of

T.J. Automation and the Hammersmiths to provide professional supervision did not

create an unreasonable risk that Jackson would drown. We cannot conclude that

they were conscious that their actions would, in all probability, result in Jackson’s

injury or death.

       {¶37} In sum, we conclude that the trial court did not err by granting

summary judgment in favor of T.J. Automation and the Hammersmiths on Whalen’s

claims of direct negligence and recklessness.

       {¶38} We turn next to Whalen’s argument that the trial court erred by

granting summary judgment in favor of T.J. Automation on her claim that T.J.

Automation is vicariously liable for Spees’s role in causing Jackson’s death.

Specifically, Whalen contends that a genuine issue of material fact exists regarding

whether Spees was “furthering his employer’s interest when he joined the


                                        -24-
Case No. 7-18-27


gathering,” thereby exposing T.J. Automation to vicarious liability under the

doctrine of respondeat superior. (See Appellants’ Brief at 15-17).

      {¶39} “The respondeat superior doctrine makes an employer or principal

vicariously liable for the torts of its employees or agents.” Auer v. Paliath, 140
Ohio St. 3d 276, 2014-Ohio-3632, ¶ 13, citing Clark v. Southview Hosp. & Family

Health Ctr., 68 Ohio St. 3d 435, 438 (1994). “In order for an employer to be liable

under the doctrine of respondeat superior, the employee’s tortious conduct must be

committed within the scope of his employment.” Hudson v. Flores, 3d Dist. Allen

No. 1-15-42, 2016-Ohio-253, ¶ 20, citing Cooke v. Montgomery Cty., 158 Ohio

App.3d 139, 2004-Ohio-3780, ¶ 17 (2d Dist.). “‘An employee’s conduct is within

the scope of his employment if it is the type of action which he is employed to

perform, occurs substantially within the authorized limits of time and space [of

employment], and is actuated, at least in part, by a purpose to serve the master.’”

Id., quoting Armaly v. Wapakoneta, 3d Dist. Auglaize No. 2-05-45, 2006-Ohio-

3629, ¶ 45, citing Cooke at ¶ 20. “[A]lthough scope of agency typically is a jury

question, the Supreme Court of Ohio has not carved out an exception to summary

judgment practice under Civ.R. 56 exclusively for vicarious liability claims.”

Carter v. Gerbec, 9th Dist. Summit No. 27712, 2016-Ohio-4666, ¶ 34. “‘[S]cope

of employment becomes a question of law’” susceptible to resolution by summary

judgment “when ‘reasonable minds can come to but one conclusion * * * regarding


                                       -25-
Case No. 7-18-27


scope of employment.’” Id. at ¶ 25, quoting Osborne v. Lyles, 63 Ohio St. 3d 326,

330 (1992). That is, the scope of an employee’s employment becomes a question

of law “‘when “the facts are undisputed and no conflicting inferences are

possible.”’” Osborne at 330, quoting Mary M. v. Los Angeles, 54 Cal. 3d 202, 213

(1991), quoting Perez v. Van Groningen & Sons, Inc., 41 Cal. 3d 962, 968 (1986).

      {¶40} We conclude that the trial court did not err by granting summary

judgment in favor of T.J. Automation on Whalen’s claim that T.J. Automation is

vicariously liable for Spees’s alleged tortious conduct. Whalen argues that there is

a genuine issue of material fact concerning whether Spees was acting in the scope

of his employment when he supposedly failed to properly supervise Jackson at the

anniversary party because “the Ohio Supreme Court has held that employees

attending * * * [work] function[s] can indeed be found to be furthering the[ir]

employer’s interest.” (Appellants’ Brief at 16). In support of her argument, Whalen

cites Kohlmayer v. Keller, 24 Ohio St. 2d 10 (1970), a case that considered whether

an employee who was injured at his employer’s company picnic was eligible to

participate in the workers’ compensation fund. In Kohlmayer, the plaintiff was an

employee of a small business who broke his neck when he dove off a pier at his

employer’s premises during a company picnic. 24 Ohio St. 2d at 10. The company

picnic was “sponsored, supervised and paid for by the employer and * * * given by

the employer for the purpose of generating friendly relations with his employees.”


                                       -26-
Case No. 7-18-27


Id. at 11-12. In concluding that the employee sustained his injury “in the course of

employment,” thus making him eligible for participation in the workers’

compensation fund, the court observed that although “the plaintiff was not

compensated for his presence at the picnic,” “many factors * * * indicate[d] that his

attendance at the picnic was consistent with his contract of hire and was logically

related to his employment.” Id. at 12. The court noted that the picnic was designed

to improve employee relations, and that the employer’s involvement in coordinating

the function “created a substantial connection between the activity and the

employment” such that the swimming injury, which could “reasonably be expected

to occur at a company picnic at which swimming facilities are provided,” was

sustained in the course of employment. Id. at 12-13.

       {¶41} Whalen’s reliance on Kohlmayer is misplaced. As explained by the

Fifth District Court of Appeals:

       The Kohlmayer employee, who himself was injured, sought to

       participate    in      the     Workers       Compensation        Fund.

       The Kohlmayer decision does not address the issue of an employer’s

       potential liability to a third party as a result of an employee’s

       negligence. * * * In the instant action, [the employee] was not the

       individual injured, but rather the individual who caused the injury.




                                        -27-
Case No. 7-18-27


Enders v. Bell-Haun Sys., Inc., 5th Dist. Delaware No. 05CAE100065, 2006-Ohio-

3246, ¶ 24. We agree with the Fifth District’s analysis. The policy considerations

underlying the workers’ compensation system differ from those that underlie the

doctrine of respondeat superior.      “The underlying policy in the workers’

compensation system is to protect the interests of the employer and employee as

opposed to the interests of innocent third-party victims in the context of liability

under the doctrine of respondeat superior.” Butler v. Baker, 90 Ohio App. 3d 143,

146 (10th Dist.).   Accordingly, what constitutes “course of employment” for

purposes of the workers’ compensation system is not necessarily coextensive with

“scope of employment” for purposes of the doctrine of respondeat superior. See id.

at 146. See also id. at 147-148 (Deshler, J., concurring) (noting that although the

“concepts ‘arising out of and in the course of employment’ and ‘within the scope of

employment’ are similar,” there are “inherent differences in the field of workers’

compensation and tort law” that suggest that the concepts are not interchangeable);

R.C. 4123.95 (providing that the workers’ compensation statutes “shall be liberally

construed in favor of employees and the dependents of deceased employees”).

       {¶42} Furthermore, Kohlmayer itself was based, at least in part, on the

Supreme Court of Ohio’s finding that the “business-related benefits, * * * which

may be expected to flow to the employer from sponsoring a purely social event for

his employees, are sufficiently related to the performance of the required duties of


                                       -28-
Case No. 7-18-27


the employee so that it is ‘correct to say that the Legislature intended the enterprise

to bear the risk of injuries incidental to that company event.’” 24 Ohio St. 2d at 13,

quoting Sica v. Retail Credit Co., 245 Md. 606, 617 (1967). Unlike the workers’

compensation statutes wherein the legislature expressed its intention that employers

be responsible for injuries sustained by their employees during company-sponsored

events from which the employer derived a business benefit, we have found no

comparable judgment by the legislature that employers should be liable for the torts

of their employees committed during company-sponsored events simply because an

employee’s tortious conduct happens to transpire at such an event. Therefore, we

conclude that Kohlmayer does not control whether Spees was acting in the scope of

his employment at the time he allegedly caused Jackson’s death, and we will

proceed to address the scope of Spees’s employment in light of the general

principles of respondeat superior discussed above.

       {¶43} Here, the undisputed evidence establishes that at the time of Jackson’s

death, Spees was employed as a “[f]ixture builder, machine builder” at T.J.

Automation. (Doc. No. 69, Spees’s May 15, 2018 Depo. at 10, 14). There is no

evidence that Spees was regularly required to supervise children as part of the job

he was employed to perform, and there is no indication that T.J. Automation

specifically hired and paid Spees to supervise Jackson or other children on the day

of the anniversary party. Thus, Spees’s supervision of Jackson was not the type of


                                         -29-
Case No. 7-18-27


action T.J. Automation employed Spees to perform. In addition, the fact that

Spees’s alleged tortious conduct occurred on T.J. Automation’s property does not,

by itself, mean that T.J. Automation is vicariously liable for that conduct. See

Hudson, 2016-Ohio-253, at ¶ 24 (“[A] finding that an employee’s tortious conduct

took place at his place of his employment is not, by itself, sufficient to hold an

employer responsible under a theory of respondeat superior.”), citing Armaly, 2006-

Ohio-3629, at ¶ 46. Although the record reflects that the party was held on property

owned by T.J. Automation, there is no evidence that the anniversary party was

conducted during normal work hours, that Spees was required to attend the party

under the terms of his employment contract, or that he was required to bring Jackson

to the party. Thus, from the record before us, it cannot be said that Spees’s tortious

conduct, if any, occurred within the spatial and temporal bounds of his employment.

Finally, there is no evidence that Spees’s attendance at the party or his assumption

of responsibility for supervising Jackson as he played in the pond were motivated

by a desire to serve T.J. Automation. While Whalen notes that the party was

conducted for the benefit of T.J. Automation’s employees and that T.J. Automation

admitted that the party was intended to “boost morale and foster comradery,” there

is no evidence that Spees attended the party with Jackson or allowed Jackson to play

in the pond with the purpose of helping T.J. Automation achieve those objectives.

Therefore, we conclude that reasonable minds can come to but one conclusion that


                                        -30-
Case No. 7-18-27


Spees was not acting within the scope of his employment as he supervised Jackson

playing in the pond on the day of the anniversary party. Accordingly, the trial court

did not err by granting summary judgment in favor of T.J. Automation on Whalen’s

claim that the company is vicariously liable for Spees’s purported role in causing

Jackson’s death.

       {¶44} Having concluded that the trial court did not err by granting summary

judgment in favor of T.J. Automation and the Hammersmiths on Whalen’s claims

against them, Whalen’s first and second assignments of error are overruled.

                            Assignment of Error No. III

       The trial court erred as a matter of law, and otherwise committed
       an abuse of discretion, by entering summary judgment before
       Plaintiff-Appellant had a full and fair opportunity to complete her
       discovery [Journal Entries dated March 16, 2018, and August 2,
       2018]

       {¶45} In her third assignment of error, Whalen argues that the trial court

abused its discretion by denying her the opportunity to conduct additional discovery

to respond fully to T.J. Automation’s and the Hammersmiths’ motions for summary

judgment. Specifically, she argues that the trial court abused its discretion by failing

to grant her Civ.R. 56(F) motions.

       {¶46} Civ.R. 56(F) provides:

       Should it appear from the affidavits of a party opposing the motion

       for summary judgment that the party cannot for sufficient reasons


                                         -31-
Case No. 7-18-27


       stated present by affidavit facts essential to justify the party’s

       opposition, the court may refuse the application for judgment or may

       order a continuance to permit affidavits to be obtained or discovery to

       be had or may make such other order as is just.

“‘“Mere allegations requesting a continuance or deferral of action for the purpose

of discovery are not sufficient reasons why a party cannot present affidavits in

opposition to the motion for summary judgment.”’” Zimpfer v. Roach, 3d Dist.

Shelby No. 17-17-03, 2017-Ohio-8437, ¶ 41, quoting Doriott v. MVHE, Inc., 2d

Dist. Montgomery No. 20040, 2004-Ohio-867, ¶ 40, quoting Gates Mills Inv. Co. v.

Pepper Pike, 59 Ohio App. 2d 155, 169 (8th Dist.1978).             “‘Civ.R. 56(F) is

discretionary, not mandatory.’” Id., quoting GMAC Mtge., L.L.C. v. Purnell, 10th

Dist. Franklin No. 13AP-551, 2014-Ohio-940, ¶ 12. Thus, “[a]bsent an abuse of

discretion, the denial of a Civ.R. 56(F) motion will not be reversed.” Perpetual Fed.

Savs. Bank v. TDS2 Property Mgt., L.L.C., 10th Dist. Franklin No. 09AP-285, 2009-

Ohio-6774, ¶ 11, citing ABN AMRO Mtge. Group, Inc. v. Roush, 10th Dist. Franklin

No. 04AP-457, 2005-Ohio-1763, ¶ 23. An abuse of discretion suggests that a

decision is unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5
Ohio St. 3d 217, 219 (1983).

       {¶47} Here, Whalen correctly notes that the trial court “never addressed [her]

request for a stay of the summary judgment ruling until discovery could be


                                        -32-
Case No. 7-18-27


completed.” (Appellants’ Brief at 25). “Nevertheless, when a trial court enters

judgment but fails to expressly rule on a pending pretrial discovery motion, it is

ordinarily presumed that the court overruled the motion.” Perpetual Fed. at ¶ 9,

citing State ex rel. The V Cos. v. Marshall, 81 Ohio St. 3d 467, 469 (1998) and State

ex rel. Cassels, 69 Ohio St. 3d at 223. “Ohio appellate courts regularly presume that

a trial court that grants summary judgment without expressly ruling on a

pending Civ.R. 56(F) motion has overruled the Civ.R. 56(F) motion.” Id., citing

Franco v. Kemppel Homes, Inc., 9th Dist. Summit No. 21769, 2004-Ohio-2663, ¶

17, Wells Fargo Bank, N.A. v. Shingara, 11th Dist. Geauga No. 2007-G-2764, 2007-

Ohio-6154, ¶ 11, Sipple v. A.G. Edwards & Sons, Inc., 1st Dist. Hamilton No. C-

010701, 2002-Ohio-4342, ¶ 6, and Denham v. New Carlisle, 138 Ohio App. 3d 439,

442 (2d Dist.2000). The trial court’s grant of summary judgment to T.J. Automation

and to the Hammersmiths is inconsistent with a ruling granting Whalen’s Civ.R.

56(F) motions. Therefore, we conclude that the trial court effectively denied

Whalen’s Civ.R. 56(F) motions.

       {¶48} We conclude that the trial court did not abuse its discretion by denying

Whalen’s Civ.R. 56(F) motions. At this point, we must emphasize that Whalen filed

two separate Civ.R. 56(F) motions: one in response to T.J. Automation’s motion

for summary judgment regarding Whalen’s spoliation of evidence claim and another




                                        -33-
Case No. 7-18-27


in response to the Hammersmiths’ motion for summary judgment as to all claims

brought against them. (Doc. Nos. 97, 98).

       {¶49} With respect to Whalen’s Civ.R. 56(F) motion filed in response to the

Hammersmiths’ motion for summary judgment, the trial court did not abuse its

discretion by denying her motion because Whalen failed to comply with Civ.R.

56(F). “‘Civ.R. 56(F) requires the [party opposing summary judgment] to submit

affidavits with sufficient reasons stating why it cannot present by affidavit facts

sufficient to justify its opposition.’” Denham at 443, quoting Gates Mills, 59 Ohio

App.2d at 169. “‘When a request for a continuance to respond to a motion for

summary judgment is not supported by affidavits, a trial court is free to consider the

merits of the motion without first ruling on the motion for continuance.’” Id.,

quoting Ramsey v. Edgepark, Inc., 66 Ohio App. 3d 99, 104 (10th Dist.1990), citing

Grange Mut. Cas. Co. v. State Auto. Mut. Ins. Co., 13 Ohio App. 3d 217 (1st

Dist.1983). Whalen’s Civ.R. 56(F) motion filed in response to the Hammersmiths’

motion for summary judgment was not supported by an affidavit stating sufficient

reasons why she could not present facts justifying her opposition to their motion for

summary judgment. Although Whalen attached an affidavit executed by her trial

counsel to her other Civ.R. 56(F) motion, she did not attach this affidavit to her

Civ.R. 56(F) motion filed in response to the Hammersmiths’ motion for summary

judgment and it was not otherwise incorporated by reference. Thus, because


                                        -34-
Case No. 7-18-27


Whalen did not comply with Civ.R. 56(F) with respect to her request to continue a

ruling on the Hammersmiths’ motion for summary judgment pending further

discovery, the trial court did not abuse its discretion by granting the Hammersmiths’

motion for summary judgment without affording Whalen an opportunity to conduct

additional discovery.

       {¶50} In addition, although Whalen did comply with Civ.R. 56(F) by

attaching an affidavit in support of her request to continue a ruling on T.J.

Automation’s second motion for summary judgment pending additional discovery,

the affidavit fails to set forth sufficient reasons why Whalen could not oppose T.J.

Automation’s second motion for summary judgment without additional discovery.

In the affidavit, Whalen’s trial counsel states that additional discovery is needed

because T.J. Automation “changed the evidence and advised plaintiffs that the

inflatable raft had been located and was now available for inspection.” (Doc. No.

97, Plaintiffs’ Ex. F). As a result, Whalen’s trial counsel contended that discovery

would need to be redone because previous discovery “was undertaken by the parties

on the basis of inaccurate evidence manufactured solely by * * * T.J. Automation.”

(Id.). However, given that the sole remaining claim then pending against T.J.

Automation was for spoliation of evidence arising from the alleged destruction of

the raft, Whalen should not have required additional discovery to take a position on

T.J. Automation’s motion for summary judgment as to the spoliation of evidence


                                        -35-
Case No. 7-18-27


claim. After all, a successful spoliation of evidence claim requires a showing that

evidence was willfully destroyed. Elliott-Thomas v. Smith, 154 Ohio St. 3d 11,

2018-Ohio-1783, ¶ 10, quoting Smith v. Howard Johnson Co., Inc., 67 Ohio St. 3d
28, 29 (1993). Discovery of the raft should have allowed Whalen to abandon her

claim without additional discovery. Accordingly, the trial court did not abuse its

discretion by denying her motion.

       {¶51} Whalen’s third assignment of error is overruled.

       {¶52} Having found no error prejudicial to the appellants herein in the

particulars assigned and argued, we affirm the judgments of the trial court.

                                                                Judgments Affirmed

SHAW and WILLAMOWSKI, J.J., concur.

/jlr




                                        -36-